DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim ends with a semicolon punctuation mark.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobrinsky et al (US 10,426,852 B2).
Regarding claims 1, Dobrinsky et al discloses a device (16) (decontamination system) comprising: a first light source (one or more ultraviolet radiation sources) (col. 9, lines 63-64) configured to excite fluorescence emission of a first contaminant on a surface (14) (col. 9, lines 65-col. 10, line 1); a first optical sensor (58) (col. 10, lines 46-49) configured to capture one or more images of the fluorescence emission of the first contaminant; and a display (90A) configured to depict the surface and a first computer generated image representing the contaminant, wherein the first computer generated image covers at least a portion of the surface shown on the display (col. 3, lines 45-50).
Regarding claim 2, Dobrinsky et al discloses wherein the first contaminant comprises at least one pathogen (i.e. contaminants such as bacterial or viral pathogen, a chemical contaminant) (col. 6, lines 46-47).
Regarding claims 3-5, 20, Dobrinsky et al discloses wherein the first light source comprises illumination of suitable wavelengths and power to deactivate and/or kill the first contaminant (i.e. pathogen) (ultraviolet radiation can be directed at the surface in such a manner as to harm, suppress growth of, reduce an amount of, kill, damage, injure, etc. any organism that may be present on the surface(s)) (col. 5, lines 56-65).
Regarding claim 6, Dobrinsky et al discloses wherein the first light source provides illumination light in an ultraviolet (UV) wavelength range between 260 nm and 290 nm (col. 12, lines 5-6).
Regarding claims 7, 9, Dobrinsky et al discloses wherein the first optical sensor is configured to capture at least one image of the fluorescence emission in a UV wavelength range between 320 nm and 370 nm (col. 10, lines 47-49).
Regarding claim 8, Dobrinsky et al discloses wherein the first optical sensor is configured to capture at least one image of the fluorescence emission in a first wavelength band (col. 12, lines 5-6).
Regarding claim 10, Dobrinsky et al discloses wherein the first wavelength band is visible band (imaging component (visible and/or ultraviolet cameras) (col. 10, lines 47-48).
Regarding claims 11-13, Dobrinsky et al discloses further comprising a second optical sensor (cameras) (68) to capture one or more images of the fluorescence emission of the contaminant in a second wavelength UV band (col. 14, lines 58-60).
Regarding claim 14, Dobrinsky et al discloses wherein the second wavelength band is visible band (imaging component (visible and/or ultraviolet cameras) (col. 10, lines 47-48).
Regarding claim 15, Dobrinsky et al discloses wherein the second light source (one or more sources) configured to excite fluorescence emission of the first contaminant on the surface (col. 9, lines 63-64).
Regarding claims 16-17, Dobrinsky et al discloses wherein the first and second light sources are a first and second plurality of light-emitting diodes (LEDs) (col. 13, lines 56-65).
Regarding claim 18, Dobrinsky et al discloses wherein the first computer generated image comprises (col. 5, lines 56-65, col. 12, lines 65-col. 13, line 12) a first color; wherein the display is configured to depict the first computer generated image comprising a second color, wherein the first computer generated image comprising the second color covers at least the portion of the surface shown on the display after the at least one pathogen is killed. 
Regarding claim 19, Dobrinsky et al discloses wherein a second light source (col. 13, lines 56-65) configured to excite fluorescence emission of the first contaminant on the surface; and a second optical sensor (68) (col. 14, lines 58-60) configured to capture one or more images of the fluorescence emission of the first contaminant; wherein the first light source provides illumination light in a first wavelength range; wherein the second light source provides illumination light in a second wavelength range (col. 9, lines 65-col. 10, line 1); wherein the first optical sensor is configured to capture at least one images of the fluorescence emission in a first wavelength band; wherein the second optical sensor is configured to capture at least one images of the fluorescence emission in a second wavelength band (col. 10, lines 47-48 and col. 14, lines 58-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884